SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2014 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F.y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of the letter dated September9, 2014filed with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires. By letter dated September 9, 2014 and in reference to theend of the Public Auction Period of the Notes Class XVII and XVIIIissued by the Company,we attach the following financial information missing in the Pricing Supplement datedSeptmber 9, 2014. Notes Class XVII Amount Issued:ARS171,789,776 Initial Applicable Exchange Rate: ARS 5.2352 1USD Issuance Price: 100.00% face value VariableInterest Rate: BADLAR+250bps Issuance Date:September 12, 2014 Maturity Date: March 14, 2016 Interest Installments: Quarterly payments startingDecember 12, 2014. Principal Installments:March 14, 2016 Notes Class XVIII Amount Issued: USD 33,706,257 Initial Applicable Exchange Rate: ARS 8.4113 1USD Issuance Price: 102.179% face value Fixed Interest Rate: 4% Issuance Date:September 12, 2014 Maturity Date: September 12, 2019 Interest Installments: Quarterly payments startingDecember 12, 2014. Principal Installments:March 12, 2019 andSeptember 12, 2019 Additionally we report that the issuance recieved orders for almost 3.6 times the maximum amount. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria By: /S/ Saúl Zang Saúl Zang Responsible for the Relationship with the Markets September 11, 2013
